Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,042,486. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the current claims.
The following is a claim comparison of claims 1, 7, and 20 of the instant application and claims 1, 7, and 20 of U.S. Patent No. 11,042,486:
Application No. 17/338,466
Patent No. 11,042,486
1.  A method of managing access to a physical memory formed of n memory page frames using a set of virtual address spaces, said set comprising n virtual address spaces each formed of a plurality p of contiguous memory pages, the method comprising:





translating the requested virtual address within a memory page j of a virtual address space i of the n virtual address spaces to an address of the physical memory using a virtual memory table, 
wherein the virtual memory table has n by p entries specifying mappings between memory pages of the virtual address spaces and memory page frames of the physical memory, and 
wherein the virtual memory table specifies the memory page frame mapped to the memory page j and which contains the physical memory address; and
accessing the physical memory address.

7.  A memory management unit for managing access to a physical memory formed of n memory page frames using a set of virtual address spaces, 
said set comprising n virtual address spaces each formed of a plurality p of contiguous memory pages, the method comprising:
a storage unit for storing a virtual memory table having n by p entries specifying mappings between memory pages of the virtual address spaces and memory page frames of the physical memory; and
a controller configured to:





translate a requested virtual address within a memory page j of a virtual address space I of the n virtual address spaces to an address of the physical memory using the virtual memory table, 
wherein the virtual memory table specifies the memory page frame mapped to the memory page j and which contains the physical memory address, and 
access the physical memory address.

20.  An integrated circuit manufacturing system comprising:
a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of a memory management unit for managing access to a physical memory formed of n memory page frames using a set of virtual address spaces, said set comprising n virtual address spaces each formed of a plurality p of contiguous memory pages, the memory management unit comprising:
a storage unit for storing a virtual memory table having n by p entries specifying mappings between memory pages of the virtual address spaces and memory page frames of the physical memory, and 
a controller configured to:





translate a requested virtual address within a memory page j of a virtual address space I of the n virtual address spaces to an address of the physical memory using the virtual memory table, wherein the virtual memory table specifies the memory page frame mapped to the memory page j and which contains the physical memory address; and
access the physical memory address (see claim 1 rejection for detailed analysis); 
a layout processing system configured to process the computer readable dataset description so as to generate a circuit layout description of an integrated circuit embodying the memory management unit; and
an integrated circuit generation system configured to manufacture the memory management unit according to the circuit layout description.
1.  A method of managing access to a physical memory formed of n memory page frames using a set of virtual address spaces, said set comprising n virtual address spaces each formed of a plurality p of contiguous memory pages, the method comprising:
receiving a write request to write a block of data to a virtual address within a virtual address space i of the n virtual address spaces, the virtual address defined by the virtual address space i, a memory page j within that virtual address space i and an offset from the start of that memory page j;
translating the virtual address to an address of the physical memory using a virtual memory table having n by p entries specifying mappings between memory pages of the virtual address spaces and memory page frames of the physical memory, 
wherein the physical memory address is defined by: (i) the memory page frame mapped to the memory page j as specified by the virtual memory table, and (ii) the offset of the virtual address; and



writing the block of data to the physical memory address.
7.  A memory management unit for managing access to a physical memory formed of n memory page frames using a set of virtual address spaces, 
said set comprising n virtual address spaces each formed of a plurality p of contiguous memory pages, the memory management unit comprising:
a storage unit for storing a virtual memory table having n by p entries specifying mappings between memory pages of the virtual address spaces and memory page frames of the physical memory; and
a controller configured to:
receive a write request to write a block of data to a virtual address within a virtual address space i of the n virtual address spaces, the virtual address defined by the virtual address space i, a memory page j within that virtual address space i and an offset from the start of that memory page j,
translate the virtual address to an address of the physical memory using the virtual memory address table, wherein the physical memory address is defined by: (i) the memory page frame mapped to the memory page j as specified by the virtual memory table, and (ii) the offset of the virtual address, and


write the block of data to the physical memory address.

20.  An integrated circuit manufacturing system comprising:
a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of a memory management unit for managing access to a physical memory formed of n memory page frames using a set of virtual address spaces, said set comprising n virtual address spaces each formed of a plurality p of contiguous memory pages, the memory management unit comprising:
a storage unit for storing a virtual memory table having n by p entries specifying mappings between memory pages of the virtual address spaces and memory page frames of the physical memory, and
a controller configured to:
receive a write request to write a block of data to a virtual address within a virtual address space i of the n virtual address spaces, the virtual address defined by the virtual address space i, a memory page j within that virtual address space i and an offset from the start of that memory page j,
translate the virtual address to an address of the physical memory using the virtual memory address table, wherein the physical memory address is defined by: (i) the memory page frame mapped to the memory page j as specified by the virtual memory table, and (ii) the offset of the virtual address, and
write the block of data to the physical memory address;
a layout processing system configured to process the computer readable dataset description so as to generate a circuit layout description of an integrated circuit embodying the memory management unit; and
an integrated circuit generation system configured to manufacture the memory management unit according to the circuit layout description.


Allowable Subject Matter
Claims 1-20 are rejected under a non-statutory double-patenting rejection, but would be allowable if rewritten so as to overcome the double-patenting rejection or a terminal disclaimer is filed.
Regarding claims 1, 7, and 20 Belgard discloses mapping virtual addresses into a linear address space and using a paging mechanism to map the virtual addresses into physical addresses.  Bowen-Huggett discloses allocating regions of contiguous physical memory to applications, with the regions themselves not necessarily contiguous, and the applications accessing the regions via virtual memory which is contiguous.  Neither Belgard, Bowen-Huggett, nor any other known prior art references teach or render obvious maintaining a set of n virtual address spaces for a physical memory formed of n memory page frames; translating the requested virtual address within a memory page j of a virtual address space i of the n virtual address spaces to an address of the physical memory using a virtual memory table,  wherein the virtual memory table has n by p entries specifying mappings between memory pages of the virtual address spaces and memory page frames of the physical memory, and wherein the virtual memory table specifies the memory page frame mapped to the memory page j and which contains the physical memory address as disclosed in the independent claims.  

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619